UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-17746 ————— Safe Technologies International, Inc. (Exact name of registrant as specified in its charter) ————— Delaware 22-2824492 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1200 North Federal Highway Suite 200, Boca Raton, FL 33432 (Address of Principal Executive Office) (Zip Code) 866-297-5070 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 295,204,814 shares as of August 6, 2010 SAFE TECHNOLOGIES INTERNATIONAL, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. 2 Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Not required for smaller reporting company. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Removed and Reserved 14 Item 5. Other Information. 14 Item 6. Exhibits. 14 Signatures
